DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ response of 7/19/2022 is acknowledged. 

Claim Status
3.       Claims 1-20 are pending.
Drawings
4.    The drawings submitted by the applicants dated 10/19/2020 is accepted by the examiner. 

Specification
5.      The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
6.      Applicants’ election without traverse of 7/19/2022 is acknowledged.  Applicant elected group I (claims 1-12) drawn to a polypeptide construct.  For election of species applicants elected SEQ ID NO: 12.  
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected  inventions, there being no allowable generic or linking claim.  Claims 1-12 are under consideration. 
Claim Objections
7.      Claim is objected to because of the following informalities:  Claim 9 recites abbreviation TEV, full name of said abbreviation is required when recited in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.      Claims 2-6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description. rejection. 
The claims are drawn to:
      Claim 1. A polypeptide construct useful for transiently disrupting tight junctions in a tissue, the polypeptide construct comprising:
- a first region comprising a C-terminal domain of Clostridium perfringens enterotoxin (C-CPE) with the claudin-binding domain removed; and
- a second region comprising the second extracellular loop (EL2) of a claudin protein.
      Claim 2. The polypeptide construct according to claim 1, wherein the first region comprises amino acids 186 to 290 of Clostridium perfringens enterotoxin, or a functionally equivalent variant, analogue, derivative or fragment thereof.
      Claim 3. The polypeptide construct according to claim 1, wherein the first region comprises or consists of the amino acid sequence set forth in SEQ ID NO: 14, or a functionally equivalent sequence having at least 80%, at least 90%, at least 95%, at least 98%, or at least 99% identity thereto.
      Claim 4. The polypeptide construct according to claim 1, wherein the second region comprises the entire EL2 domain of a claudin or a functionally equivalent variant, analogue, derivative or fragment thereof.
      Claim 5. The polypeptide construct according to claim 4, wherein the second region comprises or consists of the amino acid sequence set forth in any one of SEQ ID NOs: 7-12 and 15-40, or a functionally equivalent sequence having at least 80%, at least 90%, at least 95%, at least 98%, or at least 99% identity thereto.
    Claim 6. The polypeptide construct according to claim 1, wherein the second region comprises the EL2 of claudin 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16 or 19, or a functionally equivalent variant, analogue, derivative or fragment thereof.
     Claim 7. The polypeptide construct according to claim 1, wherein the polypeptide construct further comprises one or more tag region.
     Claim 8.  The polypeptide construct according to claim 7, wherein the tag region is a detectable tag such as a His tag; a tag for purification such as a His tag or a GST tag; and/or a tag for increasing solubility of the polypeptide such as the N-terminal domain from Euprosthenops australis major ampullate spidroin 1 (NT).
      Claim 9. The polypeptide construct according to claim 1, wherein the polypeptide construct further comprises a TEV protease recognition sequence.
       Claim 10. The polypeptide construct according to claim 1, wherein the polypeptide construct has the sequence set forth in any one of SEQ ID Nos: 1-6, or a functionally equivalent sequence having at least 80%, at least 90%, at least 95%, at least 98%, or at least 99% identity thereto.
        Claims recite amino acid sequences comprising 80%, 90% identity to SEQ IDs NO: 1-6, 7-12 and 14. Functional activity that’s required by the claims to useful for disrupting tight junctions in a tissue. The possible structural variations are limitless to any class of constructs with any polypeptide. It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient as a characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claim recites some functional characteristics, i.e., at least 80%, 90% homology to one or more sequences of SEQ ID NOS 1-6, 7-12 and 14, however the claims lack written description because there is no disclosure of a correlation between function and structure of these fragments.  Claims 2-6 and 10 recite, “fragment thereof, analogue, derivative and functionally equivalent there is no disclosure of a correlation between function and structure of these fragment thereof, analogue, derivative and functionally equivalent.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples of such fragments.  The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does” little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). The skilled artisan cannot envision the detailed structure of the peptide fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus.         
                With the exception of specifically named sequences, the skilled artisan cannot envision the detailed structure of the fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore, only the recited sequences and not the full breadth of the claims meets the written description provision of 35 USC 112, first paragraph. Applicants didn’t have possession of the broadly-claimed genus of polypeptide construct. 

10.    Claims 2-6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polypeptide construct useful for transiently disrupting tight junctions in a tissue, does not reasonably provide enablement for  fragment thereof, analogue, derivative and functionally equivalent  thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP) 2164.01(a).
     Claims 2-6 and 10 at least 80%, 90%  homology to one or more sequences of SEQ ID NOS 1-6, 7-12 and 14. Claims 2-6 and 10 further  recite, “fragment thereof, analogue,  derivative and functionally equivalent. The claims are not enabled for the full scope because there is no disclosure of a correlation between function and structure of these fragments. However, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the claims since the specification gives no guidance on or exemplification of how to anticipate the specific fragments or derivatives thereof, having variant amino acid sequences from polypeptide, or comprising only small portions of polypeptide that encode the broadly claimed polypeptides.  Substitution of amino acids into a known sequence as well as identifying and using fragments of proteins containing an isolated functional domain of a protein is within the realm of protein chemistry and is one of the most unpredictable areas of protein chemistry. For example, Burgess et al. (J of Cell Biology, 1990 Vol. 111, pp.2129-2138) teach that replacement of a single lysine residue at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein.  The reference demonstrates that even a single amino acid substitution or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristic of a protein.  Thus, the structure of fragment thereof, analogue, derivative and functionally equivalent are not defined, and for the reasons set forth above on protein variants, cannot be anticipated without undue experimentation.  It is well known in the art that the activity associated with individual protein domains is not necessarily independent from the surrounding protein sequence as it is well known in the art that the function of a proteins, or protein domain, is often directly related to a specific three-dimensional conformation of said protein or protein domain (Mathews and Van Holde, Biochemistry, 1996, pp. 165-171). In any given protein, amino acids distant from one another in the primary sequence may be closely located in the folded, 3-dimensional structure (Mathews and Van Holde, Biochemistry, 1996, pp. 166, figure 6.1).  The specific conformation of a protein results from non-covalent interactions between amino acids, beyond what is dictated by the primary amino acid sequence.  
Thus, the consequences of the altered sequence environment cannot be predicted. Factors to be considered in determining whether a disclosure would require undue experimentation include (1) Nature of the invention.  The invention is directed to disrupting tight junctions in a tissue, (2) Breadth of the claims are drawn to fragment thereof, analogue, derivative and functionally equivalent, (3) the working examples.  are not describing fragment thereof, analogue, derivative and functionally equivalents, 
(4) there is no guidance in the specifications in regard to fragment thereof, analogue, derivative and functionally equivalents the applicants have only mentioned the possible embodiments. A step by step method which clearly teaches the invention to enable one to make/or use the invention is not there. The specification provides little guidance regarding practice of the claimed invention.  Due to these reasons, one of skill in the art would be forced into undue experimentation in order to practice the invention as claimed.  Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be predicted from the disclosure how to anticipate variants or fragments of protein H having the same function and activity as protein H. In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.


 				Claim Rejections - 35 USC § 112
11.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.      Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-6 and 10 recite, “fragment thereof, analogue, derivative and functionally equivalent thereof that is useful for.  It is unclear if the limitation a polypeptide construct useful for transiently disrupting tight junctions in a tissue, is to be applied to the fragment as well as the derivative.   Furthermore, it is unclear if the analogue, derivative and functionally equivalent have100% homology to the full length, or if the limitation of being a derivative would include substitutions, deletions and additions to the polypeptide.  
         Claim 1 recites a polypeptide construct useful for transiently disrupting tight junctions in a tissue, It is unclear what constitutes the meets and bounds of useful for.            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
	 Claim Rejections - 35 USC § 102
13.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.    Claims 1-6  and 10-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated  by Shrestha et al. (Anaerobe vol. 4, pp. 18-26, 2016).
 	 The claims are drawn to a polypeptide construct useful for transiently disrupting tight junctions in a tissue, the polypeptide construct comprising: - a first region comprising a C-terminal domain of Clostridium perfringens enterotoxin (C-CPE) with the claudin-binding domain removed; and - a second region comprising the second extracellular loop (EL2) of a claudin protein.
           Shrestha et al.  teach a polypeptide construct useful for transiently disrupting tight junctions in a tissue, the polypeptide construct comprising: - a first region comprising a C-terminal domain of Clostridium perfringens enterotoxin (C-CPE) with the claudin-binding domain removed; and - a second region comprising the second extracellular loop (EL2) of a claudin protein ( see abstract, pages 19, 21, 22, 24 and 25, figs 1, 3, 4 and 5).. Shrestha et al.  teach a 319 amino acid (35.3 kDa) single poly peptide (see pag3 19). Shrestha et al.  teach constructs or complexes of CPE bound to claudin receptors (see page 19). Shrestha et al.  teach tight junctions (page 19). Shrestha et al.  teach N-Terminal and C-terminal (see page 21). Shrestha et al.  teach two extracellular loop EL1 and EL2 (see page 22).    Shrestha et al.  teach claudin 1, 2, 3, 4, 5, 6, 7, 8, 9, 10-14 and 20-24 (see page 22). Shrestha et al.  teach limitations of claims 11-12 targeting different cancers as therapeutics which inherently include pharmaceutically diluents and carriers (see page 24). Limitations of sequences, functionally equivalent variants and analogues recited in claims 3, 5 and 10 would be inherent in polypeptides and constructs recited in the prior art. The prior art anticipates the claimed invention. 
     Since the office does not have the facilities for examining and comparing applicants’ 

polypeptides with the polypeptides of the prior art, the burden is on the applicant to 

show a novel or unobvious difference between the claimed polypeptides and the 

polypeptides of the prior art (i. e., that the polypeptides of prior art does not possess the 

same material structure and functional characteristics of the claimed polypeptides *). 

See In re Best, 562 F.2 d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 

205 USPQ 594. 

       As mentioned above the polypeptides of the prior art are identical to the polypeptides of claimed invention. The polypeptides are C-CPE polypeptides and EL2 which would inherently possess function of disrupting tight junctions. There is nothing on the record, via a side-by side comparison to show that the polypeptides of the prior art are not the same as the claimed polypeptides.


Claim Rejections - 35 USC § 103
       15.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.    Claim(s) 1-8 and 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al.  (Anaerobe vol. 4, pp. 18-26, 2016), as applied to claims 1-6 and 10-12  above, in view of  Ohta et al. (US 20090202556 filed 3/17/2008 priority 5/30/200) and Santin et al. (US 20150218644 filed 2/7/2014, priority 10/14/2004). 
        The claims are drawn to a polypeptide construct useful for transiently disrupting tight junctions in a tissue, the polypeptide construct comprising: - a first region comprising a C-terminal domain of Clostridium perfringens enterotoxin (C-CPE) with the claudin-binding domain removed; and - a second region comprising the second extracellular loop (EL2) of a claudin protein. The teachings of Shrestha et al.  are recited above. Shrestha et al.  do not explicitly teach SEQ ID NO: 14 and SEQ ID NO:  9. 
         Ohta et al. teach a therapeutic agent for a disease relating to a polypeptide encoded by Claudin-4 "CLDN4" (see abstract and claims). Ohta et al. teach CDR1, CDR2 and CDR3 (see claims).   Ohta et al. teach C-terminal partial peptide of CPE ("C-CPE") see paragraph 0009.  Ohta et al. teach protease (see 0167-0168, 0170).   Ohta et al. teach purification, detection and histidine (see claim 13-14 fig 0029-0031, 0238-0240, 0299-0302).  Ohta et al. teach a sequence 100% identical to SEQ ID NO:9 (see sequence alignment). 
         Santin et al. teach a method of treating ovarian cancer and uterine cancer by administering CPE. (see abstract and para 0007-0016). Santin et al. teach claudin 3-4 (see para 0007-0016s).   Santin et al. teach C-terminal partial peptide of CPE ("C-CPE") see paragraph 0009.   Santin et al. teach tight junctions (see para 0007-0016s). Santin et al. teach extracellular (para 0027-0028, 0109-0110). Santin et al para [0083] recites in particular embodiments, the cancer is liver cancer, stomach cancer, colon cancer, bladder cancer, kidney cancer, intestinal cancer, testicular cancer, or prostate cancer, wherein cells of the cancer have claudin-3 and/or claudin-4 and par [0084] The method involving intraperitoneal administration of CPE may involve in addition administering intravenously or enterally a protective agent that protects cells against CPE toxicity. This will provide some protection to healthy non-target tissues. Santin et al. teach a sequence 100% identical to SEQ ID NO:14 (see sequence alignment). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to combine the teaching of references to obtain the claimed invention.
It would also have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have included sequences taught by the references in the teachings of Shrestha et al. resulting in the instant invention with a reasonable expectation of success because use of Clostridium enterotoxin is well known in the art for treating disease. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to include known sequences in preparing polypeptides constructs, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

RESULT 30 for SEQ ID 9
US-12-049-581-28
; Sequence 28, Application US/12049581
; Patent No. 8076458
; GENERAL INFORMATION
;  APPLICANT: So OHTA
;  APPLICANT:Hiroshi ANDO
;  APPLICANT:Masayo SUZUKI
;  APPLICANT:Shinobu KAWAMOTO
;  APPLICANT:Mariko NAKANO
;  TITLE OF INVENTION: ANTI-CLAUDIN-4 ANTIBODY
;  FILE REFERENCE: Q107138
;  CURRENT APPLICATION NUMBER: US/12/049,581
;  CURRENT FILING DATE: 2007-03-17
;  PRIOR APPLICATION NUMBER: JP 2007-68064
;  PRIOR FILING DATE: 2007-03-16
;  PRIOR APPLICATION NUMBER: US 60/946,518
;  PRIOR FILING DATE: 2007-06-27
;  PRIOR APPLICATION NUMBER: JP 2007-223803
;  PRIOR FILING DATE: 2007-08-30
;  PRIOR APPLICATION NUMBER: US 60/969,269
;  PRIOR FILING DATE: 2007-08-31
;  NUMBER OF SEQ ID NOS: 84
; SEQ ID NO 28
;  LENGTH: 241
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic construct CLDN3-myc/His sequence
US-12-049-581-28

Query Match             100.0%;  Score 124;  DB 9;  Length 241;
Best Local Similarity   100.0%;  
Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 WSANTIIRDFYNPVVPEAQKREM 23
              |||||||||||||||||||||||
Db        137 WSANTIIRDFYNPVVPEAQKREM 159
	
RESULT 6 for SEQ ID 14
US-14-175-676-1
; Sequence 1, Application US/14175676
; Patent No. 9702010
; GENERAL INFORMATION
;  APPLICANT: Santin, Alessandro D
;  APPLICANT:Comper, Fabrizio
;  TITLE OF INVENTION: THERAPY WITH CLOSTRIDIUM PERFRINGENS ENTEROTOXIN TO TREAT OVARIAN
;  TITLE OF INVENTION:AND UTERINE CANCER
;  FILE REFERENCE: 110.003US1
;  CURRENT APPLICATION NUMBER: US/14/175,676
;  CURRENT FILING DATE: 2014-02-07
;  PRIOR APPLICATION NUMBER: US 60/618,653
;  PRIOR FILING DATE: 2004-10-14
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 1
;  LENGTH: 319
;  TYPE: PRT
;  ORGANISM: Clostridium perfirngens
;  PUBLICATION INFORMATION:
;  DATABASE ACCESSION NUMBER: AAA72120
;  DATABASE ENTRY DATE: 1993-04-26
;  RELEVANT RESIDUES IN SEQ ID NO: (1)..(319)
US-14-175-676-1

Query Match             100.0%;  Score 550;  DB 11;  Length 319;  Best Local Similarity   100.0%;   Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;




Qy         1 RCVLTVPSTDIEKEILDLAAATERLNLTDALNSNPAGNLYDWRSSNSYPWTQKLNLHLTI 60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       185 RCVLTVPSTDIEKEILDLAAATERLNLTDALNSNPAGNLYDWRSSNSYPWTQKLNLHLTI 244

Qy         61 TATGQKYRILASKIVDFNIYSNNFNNLVKLEQSLGDGVKDHYVDIS 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        245 TATGQKYRILASKIVDFNIYSNNFNNLVKLEQSLGDGVKDHYVDIS 290


Conclusion
17.   No claims are allowed.

18.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
September 9, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645